464 F.2d 1394
81 L.R.R.M. (BNA) 2432, 69 Lab.Cas.  P 13,020
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORS ANDASBESTOS WORKERS, LOCAL 5, AFL-CIO, Respondent.
No. 71-2770.
United States Court of Appeals,
Ninth Circuit.
Sept. 19, 1972.

On application for enforcement of an order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Avrum M. Goldberg, Robert A. Giannasi, Attys., NLRB, Washington, D. C., Wilford W. Johansen, Director, Region 21, NLRB, Los Angeles, Cal., for petitioner.
Leo Geffner, of Geffner & Saltzman, Los Angeles, Cal., for respondent.
Before ELY and HUFSTEDLER, Circuit Judges, and WILLIAMS, District Judge.*
PER CURIAM:


1
The Board's Decision and Order is reported at 191 NLRB No. 38 (June 16, 1971).  In resisting the petition for enforcement, the respondent relies principally upon the decision in Standard Brands, Inc., 97 NLRB 737 (1951).  The facts revealed in Standard Brands are significantly different from those presented in the case before us now.  For that reason, and upon our belief that the record in the present case contains substantial evidence in support of the Board's Order, the petition before us is granted, and the Order will be


2
Enforced.



*
 The Honorable David W. Williams, United States District Judge, Central District of California, sitting by designation